 

Exhibit 10.4

 

LOAN SALE AGREEMENT

 

between

 

ORCC FINANCING III LLC

 

as Seller

 

and

 

OWL ROCK CLO II, LTD.

 

as Purchaser

 

Dated as of December 12, 2019

 



 

 

 

TABLE OF CONTENTS

 

  page     Article I DEFINITIONS 1 Section 1.1 Definitions 1 Section 1.2 Other
Terms 2 Section 1.3 Computation of Time Periods 2 Section 1.4 Interpretation 2
Section 1.5 References 3 Article II CONVEYANCES OF Transferred ASSETS 3 Section
2.1 Conveyances 3 Section 2.2 [Reserved] 5 Section 2.3 [Reserved] 5 Section 2.4
Actions Pending Completion of Conveyance 5 Section 2.5 Indemnification 6 Section
2.6 Assignment of Rights and Indemnities 7 Article III CONSIDERATION AND PAYMENT
7 Section 3.1 Purchase Price; Substitution Value 7 Section 3.2 Payment of
Purchase Price 7 Article IV REPRESENTATIONS AND WARRANTIES 7 Section 4.1
Seller’s Representations and Warranties 7 Article V COVENANTS OF THE SELLER 10
Section 5.1 Covenants of the Seller 10 Article VI MISCELLANEOUS PROVISIONS 11
Section 6.1 Amendments, Etc. 11 Section 6.2 Governing Law: Submission to
Jurisdiction; Waiver of Jury Trial 11 Section 6.3 Notices 12 Section 6.4
Severability of Provisions 13 Section 6.5 Further Assurances 13 Section 6.6 No
Waiver; Cumulative Remedies 13 Section 6.7 Counterparts 13 Section 6.8
Non-Petition 13 Section 6.9 Transfer of Seller’s Interest 14 Section 6.10
Binding Effect; Third-Party Beneficiaries and Assignability 14 Section 6.11
Merger and Integration 14 Section 6.12 Headings 14

 



-i-

 

 

This LOAN SALE AGREEMENT, dated as of December 12, 2019 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between ORCC FINANCING III LLC, a Delaware limited liability
company, as seller (in such capacity, the “Seller”) and OWL ROCK CLO II, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands, as purchaser (in such capacity, the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, on and after the date hereof, the Seller wishes to sell, transfer, and
otherwise convey, to the Purchaser, without recourse, and the Purchaser wishes
to purchase all right, title and interest of the Seller (whether now owned or
hereafter acquired or arising, and wherever located) in and to the Loan Assets
(as defined below) mutually agreed by the Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets (as defined below) under each assignment agreement and
this Agreement is a “true sale” for all purposes, such that, upon payment of the
purchase price therefor, the Transferred Assets will constitute property of the
Purchaser from and after the applicable transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

Article I

DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Indenture and Security Agreement, dated
as of December 12, 2019 (as amended, supplemented or otherwise modified and in
effect from time to time, the “Indenture”), by and among the Purchaser, as
Issuer, Owl Rock CLO II, LLC, as Co-Issuer, and State Street Bank and Trust
Company, as trustee (in such capacity, the “Trustee”).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, or otherwise convey assets hereunder
(each such conveyance being herein called a “Conveyance”).

 

“Excluded Amounts” means, with respect to the Loan Assets, (i) any amount that
is attributable to the reimbursement of payment by or on behalf of the Seller of
any taxes, fee or other charge imposed by any governmental authority on any Loan
Asset, (ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the Seller, (iii)
any escrows relating to Taxes, insurance and other amounts in connection with
Loan Assets which are held in an escrow account for the benefit of the obligor
and the secured party pursuant to escrow arrangements under the related
underlying instruments, (iv) to the extent paid using amounts other than
proceeds of the Loan Assets and proceeds of Loans, as applicable, any amount
paid in respect of reimbursement for expenses owed in respect of any Loan Asset
pursuant to the related underlying instrument or (v) any amount paid to the
Purchaser in error.

 



-1-

 

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto

 

“Proceeds” has the meaning set forth in Section 4.1(n).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Property” means, any property or other assets designated and pledged or
mortgaged as collateral to secure repayment of such Loan Asset, including,
without limitation, mortgaged property and/or a pledge of the stock, membership
or other ownership interests in the related obligor or its subsidiaries and all
proceeds from any sale or other disposition of such property or other assets.

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Transferred Asset” means each asset, including any Loan Asset, Conveyed by the
Seller to the Purchaser hereunder, including with respect to each such asset,
all Related Property; provided that the foregoing will exclude the Retained
Interest and the Excluded Amounts.

 

Section 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

 

Section 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

Section 1.4 Interpretation. In this Agreement, unless a contrary intention
appears:

 



-2-

 

 

(i)          reference to any Person includes such Person’s successors and
assigns;

 

(ii)          reference to any gender includes each other gender;

 

(iii)        reference to day or days without further qualification means
calendar days;

 

(iv)        unless otherwise stated, reference to any time means New York time;

 

(v)         references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vi)        reference to any agreement, document or instrument means such
agreement, document or instrument as amended, modified, supplemented, replaced,
restated, waived or extended and in effect from time to time in accordance with
the terms thereof and reference to any promissory note includes any promissory
note that is an extension or renewal thereof or a substitute or replacement
therefor;

 

(vii)       reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision; and

 

(viii)       references to “including” mean “including, without limitation”.

 

Section 1.5 References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Article II

CONVEYANCES OF Transferred ASSETS

 

Section 2.1 Conveyances.

 

(a)               On the terms and subject to the conditions set forth in this
Agreement, the Seller Conveys to the Purchaser without recourse, and the
Purchaser accepts such Conveyance, on the date hereof, all of the Seller’s
right, title and interest (whether now owned or hereafter acquired or arising,
and wherever located) in and to each Loan Asset on the Schedule A and the
Related Property, together with all proceeds of the foregoing.

 

-3-

 



 

(b)               It is the express intent of the Seller and the Purchaser that
each Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to
this Agreement be construed as an absolute sale of such Transferred Assets by
the Seller to the Purchaser providing Purchaser with the full risks and benefits
of ownership of the Transferred Assets. Further, it is not the intention of the
Seller and the Purchaser that any Conveyance be deemed a grant of a security
interest in the Transferred Assets by the Seller to the Purchaser to secure a
debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties expressed herein, the Conveyances
hereunder shall be characterized as loans and not as sales, then (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC and other applicable law and (ii) the Conveyances by the
Seller provided for in this Agreement shall be deemed to be, and the Seller
hereby grants to the Purchaser, a first priority security interest (subject only
to Permitted Liens) in, to and under all of the Seller’s right, title and
interest in, to and under, whether now owned or hereafter acquired, such
Transferred Assets and all proceeds of the foregoing to secure an obligation of
the Seller to pay over and transfer to the Purchaser any and all distributions
received by the Seller (other than Excluded Amounts) in relation to the
Transferred Assets from time to time, whether in cash or in kind, so that the
Purchaser will receive all distributions under, proceeds of and benefits of
ownership of the Transferred Assets and to secure all other obligations of the
Seller hereunder. If the Conveyances hereunder shall be characterized as loans
and not as sales, the Purchaser and its assignees shall have, with respect to
such Transferred Assets and other related rights, in addition to all the other
rights and remedies available to the Purchaser and its assignees hereunder and
under the underlying instruments, all the rights and remedies of a secured party
under any applicable UCC.

 

(c)               The Seller and the Purchaser shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Transferred
Assets to secure a debt or other obligation, such security interest would be
deemed to be a first priority perfected security interest in favor of the
Purchaser under applicable law and will be maintained as such throughout the
term of this Agreement. The Seller represents and warrants that the Transferred
Assets are being transferred with the intention of removing them from the
Seller’s estate pursuant to Section 541 of the Bankruptcy Code. The Purchaser
assumes all risk relating to nonpayment or failure by the obligors to make any
distributions owed by them under the Transferred Assets. Except with respect to
the representations, warranties and covenants expressly stated in this
Agreement, the Seller assigns each Transferred Asset “as is,” and makes no
covenants, representations or warranties regarding the Transferred Assets.

 

(d)               In connection with this Agreement, the Seller agrees to file
(or cause to be filed) on or prior to the Closing Date, at its own expense, a
financing statement or statements with respect to the Transferred Assets
Conveyed by the Seller hereunder meeting the requirements of applicable state
law in the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof and to keep such financing
statements effective at all times during the term of this Agreement.

 



-4-

 

 

(e)               The Seller agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents and take all
actions as may be reasonably necessary or as the Purchaser may request, in order
to perfect or protect the interest of the Purchaser in the Transferred Assets
Conveyed hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder. Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably necessary or as requested by the Purchaser and
mark its records noting the Conveyance to the Purchaser of the Transferred
Assets. The Seller hereby authorizes the Purchaser to file and, to the fullest
extent permitted by applicable law the Purchaser shall be permitted to sign (if
necessary) and file, initial financing statements, continuation statements and
amendments thereto and assignments thereof without further acts of the Seller;
provided that the description of collateral contained in such financing
statements shall be limited to only Transferred Assets. Carbon, photographic or
other reproduction of this Agreement or any financing statement shall be
sufficient as a financing statement.

 

(f)                Each of the Seller and the Purchaser agree that prior to the
time of Conveyance of any Loan Assets hereunder, the Purchaser has no rights to
or claim of benefit from any Loan Asset (or any interest therein) owned by the
Seller.

 

(g)               The Transferred Assets acquired, transferred to and assumed by
the Purchaser from the Seller shall include the Seller’s entitlement to any
surplus or responsibility for any deficiency that, in either case, arises under,
out of, in connection with, or as a result of, the foreclosure upon or
acceleration of any such Transferred Assets (other than Excluded Amounts).

 

Section 2.2 [Reserved].

 

Section 2.3 [Reserved].

 

Section 2.4 Actions Pending Completion of Conveyance.

 

(a)               Pending the receipt of any required consents to, and the
effectiveness of, the sale of any Loan Assets from the Seller to the Purchaser
on the date hereof in accordance with the applicable underlying instrument, the
Seller hereby sells to the Purchaser a 100% participation in such Loan Asset and
its related right, title and interest (each, a “Participation”). The
Participations will not include any rights that are not permitted to be
participated pursuant to the terms of the underlying instruments. Such sale of
the Participations shall be without recourse to the Seller (including with
regard to collectability), and shall constitute an absolute sale of each such
Participation. Each of the Participations has the following characteristics:

 

(i)                 the Participation represents an undivided participating
interest in 100% of the underlying Loan Asset and its proceeds (including the
Proceeds);

 

(ii)              the Seller does not provide any guaranty of payments to the
holder of the Participation or other form of recourse (except as otherwise
expressly provided in the representations and warranties set forth in Article
IV) or credit support;

 

(iii)            the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Proceeds) and will last for the
same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest of the related Loan Asset from the Seller to the
Purchaser; and

 



-5-

 

 

(iv)             the Seller holds title in such participated Loan Assets for the
benefit of the Purchaser and shall exercise the same care in the administration
of the participated Loan Assets as it would exercise for loans held for its own
account.

 

(b)               Each party hereto shall use commercially reasonable efforts
to, as soon as reasonably practicable after the Closing Date, cause the
Purchaser to become a lender under the underlying instrument with respect to the
Seller’s interest in each Transferred Asset and take such action as shall be
mutually agreeable in connection therewith and in accordance with the terms and
conditions of the underlying instrument and consistent with the terms of this
Agreement.

 

(c)               Pending completion of the assignment of the Seller’s interest
in each Transferred Asset in accordance with the applicable underlying
instruments, the Seller shall comply with any written instructions provided to
the Seller by or on behalf of the Purchaser with respect to voting rights to be
exercised by holders of such Transferred Assets and shall refrain from taking
any action with respect to the participated Loan Assets other than as instructed
by the Purchaser, other than with respect to any voting rights that are not
permitted to be participated pursuant to the terms of the applicable underlying
instrument (and such restrictions, requirements or prohibitions are hereby
incorporated by reference as if set forth herein).

 

Section 2.5 Indemnification.

 

(a)               The Seller hereby agrees to indemnify the Purchaser and its
successors, transferees, and assigns (including each Secured Party) or any of
such Person’s respective shareholders, officers, employees, agents or Affiliates
(each of the foregoing Persons being individually called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, any and all costs,
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
outside counsel for any Indemnitee) (all of the foregoing being collectively
called “Indemnified Amounts”) incurred by any Indemnified Party or awarded
against any Indemnified Party in favor of any Person (including the Seller)
other than such Indemnified Party arising out of the fraud, bad faith or willful
misconduct on the part of the Seller with respect to this Agreement; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such Indemnified Amounts (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
fraud, bad faith or willful misconduct of such Indemnified Party or (ii) the
uncollectability of any Loan Asset due to an Obligor’s failure to pay any
amounts due under the applicable loan agreement in accordance with its terms.

 

(b)               If the Seller has made any payment pursuant to this Section
2.5 and the recipient thereof later collects any payments from others (including
insurance companies) in respect of such amounts or is found in a final and
nonappealable judgment by a court of competent jurisdiction not to be entitled
to such indemnification, then the recipient agrees that it shall promptly repay
to the Seller such amounts collected.

 



-6-

 

 

Section 2.6 Assignment of Rights and Indemnities. The Seller acknowledges that,
pursuant to the Indenture, the Purchaser shall assign all of its right, title
and interest in, to and under this Agreement, including its rights of indemnity
granted hereunder, to the Trustee, for the benefit of the Secured Parties. Upon
such assignment, (a) the Trustee, for the benefit of the Secured Parties, shall
have all rights of the Purchaser hereunder and may in turn assign such rights,
and (b) the obligations of the Seller under Section 2.5 and Section 2.6 shall
inure to the Trustee, for the benefit of the Secured Parties. The Seller agrees
that, upon such assignment, the Trustee, for the benefit of the Secured Parties,
may enforce directly, without joinder of the Purchaser, the indemnities set
forth in Section 2.5 and Section 2.6.

 

Article III

CONSIDERATION AND PAYMENT

 

Section 3.1 Purchase Price; Substitution Value. The purchase price (the
“Purchase Price”) for each Loan Asset Conveyed by the Seller to the Purchaser
shall be a dollar amount at least equal to the fair market value (as agreed by
the Seller and the Purchaser at the time of such Conveyance) of such Loan Asset
Conveyed as of such date.

 

Section 3.2 Payment of Purchase Price. The Purchase Price, along with any fees
from origination of the applicable Loan Asset, for the Transferred Assets
Conveyed from the Seller to the Purchaser shall be paid in cash in immediately
available funds.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Closing Date:

 

(a)               Existence, Qualification and Power. The Seller (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Agreement and to carry out the
transactions contemplated thereby and (iii) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a material adverse effect on the Purchaser.

 

(b)               Authorization; No Contravention. The execution, delivery and
performance of the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not (i) violate (1) any provision of any law
or any governmental rule or regulation applicable to it, (2) any of its
organizational documents or (3) any order, judgment or decree of any court or
other agency of government binding on it or its properties (except where the
violation could not reasonably be expected to have a material adverse effect on
the Purchaser); (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any of its contractual
obligations (except where the violation could not reasonably be expected to have
a material adverse effect on the Purchaser); (iii) result in or require the
creation or imposition of any Lien upon any of its properties or assets (other
than any Liens created under the Indenture in favor of the Trustee for the
benefit of the Secured Parties); or (iv) require any approval of its
stockholders, members or partners or any approval or consent of any other
Person.

 



-7-

 

 

(c)               Governmental Authorization; Other Consents. The execution,
delivery and performance by the Seller and the consummation of the transactions
contemplated by this Agreement do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
governmental authority, except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Trustee for filing and/or
recordation, as of the Closing Date.

 

(d)               No Adverse Proceeding; Title. There is no litigation, adverse
proceeding or investigation pending or threatened against the Seller, before any
governmental authority (i) asserting the invalidity of this Agreement, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the Purchaser. The
Seller is not (A) in violation of any applicable laws that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
the Purchaser or (B) subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
the Purchaser.

 

(e)               Good and Marketable Title. The Seller owns and has good and
marketable title to the Transferred Assets and free and clear of any lien (other
than the liens in favor of the Trustee for the benefit of the Secured Parties
pursuant to the Indenture and inchoate liens arising by operation of law,
Permitted Liens or any lien that will be released prior to or contemporaneously
with the applicable Conveyance) and there are no financing statements naming the
Seller as debtor and covering the Transferred Assets other than any financing
statements in favor of the Trustee for the benefit of the Secured Parties
pursuant to the Indenture, Permitted Liens or any lien that will be released
prior to or contemporaneously with the Conveyance.

 

(f)                Backup Security Interest. In the event that, notwithstanding
the intent of the parties, the Conveyances hereunder shall be characterized as
loans and not as sales, then:

 

(i)                 this Agreement creates a valid and continuing lien and
security interest on the Seller’s right, title and interest in and to the
Transferred Assets in favor of the Purchaser and the Trustee, as assignee, for
the benefit of the Secured Parties, which security interest is validly perfected
under Article 9 of the UCC (to the extent such security interest may be
perfected by filing a UCC financing statement under such article), and is
enforceable as such against creditors of and purchasers from the Seller;

 

(ii)              the Transferred Assets are comprised of interests in
instruments, security entitlements, general intangibles, accounts, certificated
securities, uncertificated securities, securities accounts, deposit accounts,
supporting obligations, insurance, investment property and proceeds (each as
defined in the UCC) and such other categories of collateral under the UCC as to
which the Seller has complied with its obligations as set forth herein;

 



-8-

 

 

(iii)            the Seller has received all consents and approvals required by
the terms of any Loan Asset to the sale and granting of a security interest in
the Loan Assets hereunder to the Purchaser and the Trustee, as assignee on
behalf of the Secured Parties; the Seller has taken all necessary steps to file
or authorize the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in that portion of the Transferred Assets in which
a security interest may be perfected by filing pursuant to Article 9 of the UCC
as in effect in Delaware;

 

(iv)             none of the underlying promissory notes that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser and the Trustee, as assignee on behalf of the Secured Parties; and

 

(v)               with respect to a Transferred Asset that constitutes a
“certificated security,” such certificated security has been delivered to the
Trustee, or will be delivered to the Trustee and, if in registered form, has
been specially Indorsed to the Trustee or in blank by an effective Indorsement
or has been registered in the name of the Trustee upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Trustee to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.

 

(g)               Fair Consideration; No Avoidance for Loan Asset Payments. With
respect to each Transferred Asset sold hereunder, the Seller sold such
Transferred Asset to the Purchaser in exchange for payment, made in accordance
with the provisions of this Agreement, in an amount which constitutes fair
consideration and reasonably equivalent value. Each such Conveyance referred to
in the preceding sentence shall not have been made for or on account of an
antecedent debt owed by the Seller to the Purchaser and, accordingly, no such
sale is or may be voidable or subject to avoidance under the Bankruptcy Code and
the rules and regulations thereunder.

 

(h)               Adequate Capitalization; No Insolvency. As of such date it is,
and after giving effect to any Conveyance it will be, solvent and it is not
entering into this Agreement or consummating any transaction contemplated hereby
with any intent to hinder, delay or defraud any of its creditors.

 

(i)                 True Sale. Each Transferred Asset sold hereunder shall have
been sold by the Seller to the Purchaser in a “true sale.”

 

(j)                 Notice to Agents and Obligors. The Seller will direct any
agent, administrative agent or obligor for any Loan Asset included in the
Transferred Assets to remit all payments and collections with respect to such
Loan Asset directly to the relevant Collection Account.

 



-9-

 

 

(k)               Proceeds. The Seller acknowledges that all Collections
received by it or its Affiliates with respect to the Transferred Assets (other
than Excluded Amounts) (the “Proceeds”) Conveyed to the Purchaser are held and
shall be held in trust for the benefit of the Purchaser and its assignees until
deposited into the Interest Collection Subaccount or the Principal Collection
Subaccount. The Seller shall promptly remit to the Purchaser or the Purchaser’s
designee any payment or any other sums relating to, or otherwise payable on
account of, the Transferred Assets (other than Excluded Amounts) that the Seller
receives after the Closing Date.

 

Article V

COVENANTS OF THE SELLER

 

Section 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

 

(a)               Deposit of Collections. The Seller shall transfer, or cause to
be transferred, all Collections (if any) it receives in respect of the Loan
Assets (other than Excluded Amounts) to the Trustee promptly following the date
such Collections are received by the Seller.

 

(b)               Books and Records. The Seller shall maintain proper books of
record and account of the transactions contemplated hereby, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions contemplated hereunder.

 

(c)               Accounting of Purchases. Other than for consolidated
accounting purposes, the Seller will not account for or treat the transactions
contemplated hereby in any manner other than as a sale of the Transferred Assets
by the Seller to the Purchaser; provided that solely for federal income tax
reporting purposes, the Purchaser is treated as a “disregarded entity” of the
sole owner of the Seller and, therefore, the Conveyance of Transferred Assets by
the Seller to the Purchaser hereunder will not be recognized.

 

(d)               Liens. The Seller shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights in the Transferred Assets
(other than the liens in favor of the Trustee for the benefit of the Secured
Parties pursuant to the Indenture, Permitted Liens and any lien that will be
released prior to or contemporaneously with the applicable Conveyance). For the
avoidance of doubt, this Section 5.1(d) shall not apply to any property retained
by the Seller and not Conveyed or purported to be Conveyed hereunder.

 

(e)               Change of Name, Etc. The Seller shall not change its name, or
name under which it does business, in any manner that would make any financing
statement or continuation statement filed by the Seller or Purchaser pursuant
hereto (or by the Trustee on behalf of the Seller or Purchaser) or change its
jurisdiction of organization, unless the Seller shall have given the Purchaser
at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements and, in the case of a change in jurisdiction, new
financing statements. The Seller shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, its
material rights and its material privileges, obligations, licenses and
franchises for so long as any Participations remain outstanding pursuant to
Section 2.4.

 



-10-

 

 

(f)                Sale Characterization. The Seller shall not make statements
or disclosures, or treat the transactions contemplated by this Agreement (other
than for consolidated accounting purposes) in any manner other than as a true
sale or absolute assignment of the title to and sole record and beneficial
ownership interest of the Transferred Assets Conveyed or purported to be
Conveyed hereunder; provided that the Seller may consolidate the Purchaser
and/or its properties and other assets for accounting purposes in accordance
with GAAP if any consolidated financial statements of the Seller contain
footnotes that the Transferred Assets have been sold to the Purchaser.

 

(g)               Expenses. The Seller shall pay its operating expenses and
liabilities from its own assets.

 

(h)               Commingling. The Seller shall not, and shall not permit any of
its Affiliates to, deposit or permit the deposit of any funds that do not
constitute Collections of any Loan Asset into the Interest Collection Subaccount
or the Principal Collection Subaccount.

 

Article VI


MISCELLANEOUS PROVISIONS

 

Section 6.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and permitted under the Indenture. Any reconveyance executed in
accordance with the provisions hereof shall not be considered an amendment or
modification to this Agreement.

 

Section 6.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)               THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)               ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT
OF OR RELATING HERETO, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF, IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY AND TO THE FULLEST EXTENT IT IS LEGALLY PERMITTED TO DO
SO (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 6.3 AND (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

 



-11-

 

 

(c)               EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT OR THE PURCHASER/SELLER RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

Section 6.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including electronic
communication) and shall be personally delivered or sent by certified or
registered mail (return receipt requested), by overnight delivery service (with
all charges paid), by electronic mail (“e-mail”) or by hand delivery, to the
intended party at the address of such party set forth below:

 

(a)            in the case of the Purchaser, as provided under the Indenture;

 



-12-

 

 

(b)            in the case of the Seller:

 

ORCC FINANCING III LLC

399 Park Avenue, Floor 38

New York, NY 10022

Attention: Alan Kirshenbaum

E-mail Address: alan@owlrock.com with a copy to legal@owlrock.com

 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

Section 6.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

Section 6.5 Further Assurances. The Purchaser and the Seller each agree that at
any time and from time to time, at its expense and upon reasonable request of
the Trustee, it shall promptly execute and deliver all further instruments and
documents, and take all reasonable further action, that is necessary or
desirable to perfect and protect the Conveyances and security interests granted
or purported to be granted by this Agreement or to enable the Trustee or any of
the Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Transferred Assets.

 

Section 6.6 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Trustee, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

 

Section 6.7 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 6.8 Non-Petition. The Seller covenants and agrees that, prior to the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of all Notes (other than contingent
reimbursement and indemnification obligations which are unknown, unmatured and
for which no claim has been made), no party hereto shall institute against, or
join any other Person in instituting against, the Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under any federal, state or foreign bankruptcy or similar
law.

 



-13-

 

 

Section 6.9 Transfer of Seller’s Interest. With respect to each transfer of a
Transferred Asset, (a) the Purchaser shall, as to each Transferred Asset, be a
party to the relevant underlying instruments and have the rights and obligations
of a lender thereunder, and (b) the Seller shall, to the extent provided in this
Agreement, and the applicable underlying instruments, relinquish its rights and
be released from its obligations, as to each Transferred Asset. The obligors or
agents on the Transferred Asset were or will be notified of the transfer of the
Transferred Asset to the Purchaser to the extent required under the applicable
underlying instruments. The Trustee will have possession of the related
underlying instrument (including the underlying promissory notes, if any).

 

Section 6.10 Binding Effect; Third-Party Beneficiaries and Assignability. This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. The Trustee, for the
benefit of the Secured Parties, and the Trustee are each intended by the parties
hereto to be an express third-party beneficiary of this Agreement.
Notwithstanding anything to the contrary contained herein, this Agreement may
not be assigned by the Purchaser or the Seller without the prior written consent
of the Trustee.

 

Section 6.11 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

 

Section 6.12 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



-14-

 

 

 

 

 

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Loan Sale
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

ORCC FINANCING III LLC,
as Seller

 

  By:     Name:     Title:

 

  OWL ROCK CLO II, LTD.,
as Purchaser     By:       Name:      Title:

 



[Signature Page to the Loan Sale Agreement]

 





 

 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 





 

 

 

ORCC Financing III Asset Purchase December 12, 2019 Company  Facility  
Purchased Par   Price   Cash Purchase
Price  AmSpec Holdings Corp   1st Lien   $10,483,740    98.0%  $10,274,066 
Apex   1st Lien   $7,442,161    97.8%  $7,274,713  Applied-Cleveland Holdings,
Inc.   1st Lien   $15,143,181    100.0%  $15,143,181  Aramsco Merger Sub, Inc. 
 1st Lien   $10,483,740    97.8%  $10,247,856  Associations, Inc.   1st Lien  
$10,677,884    99.0%  $10,571,105  Beeline   1st Lien   $10,419,026    98.8% 
$10,288,788  Cardinal Holdings (Capco)   1st Lien   $13,331,176    99.8% 
$13,297,848  Cord Blood   2nd Lien   $3,300,437    99.3%  $3,275,684  DMT
Solutions   1st Lien   $11,130,885    97.0%  $10,796,958  European Wax Center 
 1st Lien   $11,130,885    99.3%  $11,047,403  Galls, LLC   1st Lien  
$10,483,740    98.3%  $10,300,275  GLG   1st Lien   $10,030,739    98.8% 
$9,905,355  LineStar Integrity Services   1st Lien   $11,130,885    98.8% 
$10,991,749  PLI   1st Lien   $10,354,312    97.5%  $10,095,454  PowerSchool 
 2nd Lien   $2,265,006    99.3%  $2,248,018  Rise Baking   1st Lien  
$10,483,740    98.0%  $10,274,066  Sara Lee   1st Lien   $9,707,167    98.3% 
$9,537,292  Trader Interactive, LLC   1st Lien   $10,483,740    99.0% 
$10,378,903  Valpak   1st Lien   $10,872,027    100.0%  $10,872,027         
              Totals       $189,354,473        $186,820,741 

 





 